BROCK, C.J., and Broderick, J.,
dissenting. We agree with the majority that this appeal is “not about the status of homosexual relationships in our society or the formal recognition of homosexual unions.” These issues are not remotely before us. We respectfully dissent because we believe that the majority’s narrow construction of the word “adultery” contravenes the legislature’s intended purpose in sanctioning fault-based divorce for the protection of the injured spouse. See Appeal of Mikell, 145 N.H. 435, 439-40 (2000).
To strictly adhere to the primary definition of adultery in the 1961 edition of Webster’s Third New International Dictionary and a corollary definition of sexual intercourse, which on its face does not require coitus, is to avert one’s eyes from the sexual realities of our world. While we recognize that “we first look to the plain and ordinary meaning of words to interpret our statutes[,]... it is one of the surest indexes of a mature and developed jurisprudence not to make a fortress out of the dictionary; but to remember that statutes always have some purpose or object to accomplish.” Appeal of Ashland Elec. Dept., 141 N.H. 336, 341 (1996) (citations and quotation omitted).
New Hampshire permits both fault-based and no-fault divorces. No-fault divorces are governed by RSA 458:7-a (Supp. 2002), which permits divorce “irrespective of the fault of either party, on the ground of irreconcilable differences which have caused the irremediable breakdown of the marriage.” RSA 458:7 (Supp. 2002) governs fault-based divorce. Unlike no-fault divorces, a fault-based divorce presumes that there is an innocent and a guilty spouse, and permits divorce “in favor of the innocent party” for any of nine possible causes, including impotency, adultery, extreme cruelty, felony conviction for which a party has been imprisoned, *231habitual drunkenness, and abandonment. RSA 458:7,1-IV, VII, IX. Under our fault-based law, the innocent spouse is entitled to a divorce because the guilty spouse has breached a marital covenant, such as the covenant to be sexually faithful. Cf. 3 C. Douglas, New Hampshire Practice, Family law § 2.14, at 46 (3d ed. 2002).
The purpose of permitting fault-based divorces is to provide some measure of relief to an innocent spouse for the offending conduct of a guilty spouse. See Robinson v. Robinson, 66 N.H. 600, 610 (1891). The law allows the court to consider fault in assessing the equitable division of the marital assets, see RSA 458:16-a, 11(1) (1992), and in so doing, as in the case of adultery, seeks to justly resolve the unseemly dissolution of a confidential and trusting relationship. We should therefore view the purpose and fabric of our divorce law in a meaningful context, as the legislature presumably intended, and not so narrow our focus as to undermine its public goals. See S.B. v. S.J.B., 609 A.2d 124, 126 (N.J. Super. Ct. Ch. Div. 1992).
From the perspective of the injured spouse, the very party fault-based divorce law is designed to protect, “[a]n extramarital relationship ... is just as devastating ... irrespective of the specific sexual act performed by the promiscuous spouse or the sex of the new paramour.” Id. Indeed, to some, a homosexual betrayal may be more devastating. Accordingly, consistent with the overall purpose of New Hampshire’s fault-based divorce law, we would interpret the word “adultery” in RSA 458:7, II to mean a spouse’s extramarital intimate sexual activity with another, regardless of the specific intimate sexual acts performed, the marital status, or the gender of the third party. See id. at 127.
The majority intimates that to construe adultery to include homosexual conduct invades the exclusive province of the legislature to establish public policy. We recognize that questions of public policy are reserved for the legislature. See Minuteman, LLC v. Microsoft Corp., 147 N.H. 634, 641-42 (2002). Questions of statutory interpretation are our domain, however. See Cross v. Brown, 148 N.H. 485, 486 (2002). We do not intend to add a new cause of action for divorce, which is a purely legislative responsibility. See S.B., 609 A.2d at 126.
Defining the word “adultery” to include intimate extramarital homosexual sexual activity by a spouse is consonant with the decisions of other courts that have considered this issue. See Patin v. Patin, 371 So. 2d 682, 683 (Fla. Dist. Ct. App. 1979); Owens v. Owens, 274 S.E.2d 484, 485-86 (Ga. 1981); S.B., 609 A.2d at 126-27; RGM v. DEM, 410 S.E.2d 564, 566-67 (S.C. 1991). In Patin, 371 So. 2d at 683, for instance, the court ruled that there was “no substantial distinction” between homosexual extramarital *232sexual activity and heterosexual extramarital sexual activity “because both involve extra-marital sex and therefore marital misconduct.” Similarly, in S.B., 609 A.2d at 127, the court concluded that sexual intimacy with another, regardless of whether the intimacy is with a person of one’s own or a different gender, constitutes adultery.
The decision in RGM is particularly instructive. The law at issue there, like the divorce law at issue in this case, included adultery as a ground for divorce, but did not define it. South Carolina followed “the common-law concept of adultery as illicit intercourse between two persons, at least one of whom is married to someone other than the sexual partner.” RGM, 410 S.E.2d at 566. This concept is similar to the New Hampshire Criminal Code definition of adultery. The appellant in RGM argued that her lesbian conduct was not adulterous because it was homosexual. See id. at 566-67. The court rejected this argument “as unduly narrow and overly dependent upon the term sexual intercourse.” Id. at 567. The court ruled that explicit extramarital sexual activity constituted adultery, regardless of whether it is of a homosexual or heterosexual nature. We find this reasoning persuasive.
The majority suggests that to define “adultery” so as to include intimate extramarital homosexual sexual activity by a spouse is to propose a test so vague as to be unworkable. Apparently, a similar test has been adopted in the three jurisdictions previously cited and remains good law. Further, while such a definition is more inclusive than one reliant solely upon heterosexual sexual intercourse, we do not believe that “intimate extramarital sexual activity” either requires a more explicit description or would be subject to such a widely varying judicial view. As Justice Stewart stated with regard to defining the term “hard-core pornography,”
I shall not today attempt further to define the kinds of material I understand to be embraced within that shorthand description; and perhaps I could never succeed in intelligibly doing so. But I know it when I see it....
Jacobellis v. Ohio, 378 U.S. 184, 197 (1964) (Stewart, J., concurring).
We believe that the majority’s interpretation of the word “adultery” is overly narrow in scope. It is improbable that our legislature intended to require an innocent spouse in a divorce action to prove the specific intimate sexual acts in which the guilty spouse engaged. There are usually no eyewitnesses to adultery. See Jeanson v. Jeanson, 96 N.H. 308, 309 *233(1950). It ordinarily must be proved by circumstantial evidence. See id. Nor does it seem reasonable that the legislature intended to allow a guilty spouse to defend against an adultery charge by arguing that, while he or she engaged in intimate sexual activity with another, the relationship was not adulterous because it did not involve coitus. It is hard to comprehend how the legislature could have intended to exonerate a sexually unfaithful or even promiscuous spouse who engaged in all manner of sexual intimacy, with members of the opposite sex, except sexual intercourse, from a charge of adultery. Sexual infidelity should not be so narrowly proscribed.
It is much more likely that our legislature intended the innocent spouse to establish adultery through circumstantial evidence showing, by a preponderance of the evidence, that the guilty spouse had engaged in intimate sexual activity outside of the marriage, regardless of the specific sexual acts involved or the gender of the guilty spouse’s lover. Under our fault-based divorce law, a relationship is adulterous because it occurs outside of marriage and involves intimate sexual activity, not because it involves only one particular sexual act. Accordingly, we respectfully dissent.